DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Regarding the 35 U.S.C. §112(f) invocation of claims 1-8, Applicants have cancelled the claims rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1-8 is withdrawn.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email received on August 25, 2022 after a telephone interview with Attorney Rupak Nag (Reg. No. 37,493) on August 25, 2022.
In the examiner's amendment, claims 9, 11, and 15, as shown with underlined in solid bold below, were amended:
Claim 9 (Currently Amended)   A method of creating a master high-resolution content timeline for a project by using a system and platform for creating high-resolution filmed content, the method comprising:
receiving a high-level story data on high-resolution content to be filmed from multiple parties, wherein the high-level story data are analyzed to determine an audience type;
receiving initial project data and timeline for determining a project type based on initial project data wherein the project type is determined by examining the initial project data;
creating an initial content timeline and a synopsis for the project based on initial project data and project type; 
creating a production script for the project based on the initial project data and content timeline; 
receiving unedited, un-compressed, and high-resolution content from multiple parties; 
creating a main content timeline containing high-resolution content, wherein the main timeline is created using a reiterative shoot and compile process, and wherein the production script is segmented into a plurality of script elements; 

creating the master content timeline for the project by compositing a plurality of script elements using the main timeline into a predetermined sequence; and
transmitting the master content timeline to distributors over the internet, said transmitting being done concurrently with said creating of the main content timeline, thereby facilitating collaboration within multiple team members.
Claim 11 (Currently Amended)   A method as recited in claim 9[[10]] further comprising assigning a code and role to a team member from the team members.
Claim 15 (Currently Amended)   A method as recited in claim 9 wherein creating a main content timeline containing high-resolution content utilizing a reiterative shoot and compile process further comprises: 
segmenting the production script into a plurality of script elements; and 
compiling the plurality of script element into a desired sequence based on the initial content.

Allowable Subject Matter
Claim 9 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“A method of creating a master high-resolution content timeline for a project by using a system and platform for creating high-resolution filmed content, the method comprising:
receiving a high-level story data on high-resolution content to be filmed from multiple parties, wherein the high-level story data are analyzed to determine an audience type;
receiving initial project data and timeline for determining a project type based on initial project data wherein the project type is determined by examining the initial project data;
creating an initial content timeline and a synopsis for the project based on initial project data and project type; 
creating a production script for the project based on the initial project data and content timeline; 
receiving unedited, un-compressed, and high-resolution content from multiple parties; 
creating a main content timeline containing high-resolution content, wherein the main timeline is created using a reiterative shoot and compile process, and wherein the production script is segmented into a plurality of script elements; 
creating the master content timeline for the project by compositing a plurality of script elements using the main timeline into a predetermined sequence; and
transmitting the master content timeline to distributors over the internet, said transmitting being done concurrently with said creating of the main content timeline, thereby facilitating collaboration within multiple team members.”
Claims 11 and 15 depend on claim 9, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484  

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484